Appeal from order of the vice chancellor disallowing exceptions to master’s report on exceptions. Order appealed from, affirmed with costs.
Same v. The Same. Appeal as to injunction. Order of the vice chancellor .modified; and defendant, Rhinelander, permitted to have an order of reference to a master to inquire as to a suitable allowance for the support of Mrs. Renwick and her children. The costs of Mrs. Renwick and W. C. Rhinelander to be paid out of the estate. Costs of complainant to abide the event.